Exhibit 10.1

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 15, 2007, by and between Capital Z Financial Services Fund II, LP,
Capital Z Financial Services Private Fund II, LP and Robert A. Spass, each
located at 230 Park Avenue South, New York, NY 10003 (collectively, the
“Sellers”) and Endurance Specialty Holdings Ltd., an exempted company organized
in Bermuda (the “Company”).

WHEREAS, the Sellers desire to sell to the Company, and the Company desires to
purchase from the Sellers, the amounts of ordinary shares, par value US$1.00 per
share, set forth opposite each Seller’s name on Schedule 1 hereto (the
“Shares”), of the Company, for the amounts set forth opposite each Seller’s name
on Schedule 1 hereto, and subject to the terms, conditions, promises,
representations and warranties set forth herein; and

WHEREAS, the parties hereto desire to set forth herein the terms and conditions
of their agreements and understandings.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby covenant and agree as follows:

1.          Sale and Transfer of the Shares. The Sellers hereby sell, assign,
transfer, convey and deliver the Shares to the Company.

2.          Instruments of Conveyance and Transfer. Simultaneously with the
execution hereof, the Sellers are delivering to the Company either (x) stock
certificates endorsed in blank or (y) duly executed assignments separate from
such certificates, in either case evidencing the transfer of the Shares, dated
the date hereof, and in such form satisfactory to the Company as shall be
effective to vest in the Company good and valid title to the Shares, free and
clear of any option, call, contract, commitment, demand, lien, charge, security
interest or encumbrance whatsoever. The Sellers shall at any time, and from time
to time, after the date hereof, execute, acknowledge and deliver all further
assignments, transfers, and any other such instruments of conveyance, upon the
request of the Company, to confirm the sale of the Shares hereunder.

3.          Payment by Buyer. Simultaneously with the execution hereof, the
Company is purchasing the Shares at a purchase price of US$39.42 per share, for
an aggregate purchase price for each Seller as set forth in Schedule 1 hereto,
by wire transfer of immediately available funds.

4.          Representations and Warranties of Seller. Each Seller, severally and
not jointly, represents and warrants that:

(a)        The Seller has the full, absolute and entire power and legal right to
execute, deliver and perform this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

(b)        With respect to Capital Z Financial Services Fund II, LP and Capital
Z Financial Services Private Fund II, LP, the execution and delivery by the
Seller of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on part of
the Seller.

(c)        When duly and validly executed, this Agreement will constitute a
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms.

(d)        The Shares are owned of record and beneficially by Seller, free and
clear of any option, call, contract, commitment, demand, lien, charge, security
interest or encumbrance whatsoever.

5.          Representations and Warranties of the Company. The Company
represents and warrants that:

(a)        The Company has the full, absolute and entire power and legal right
to execute, deliver and perform this Agreement.

(b)        The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on part of the Company and when duly and
validly executed, will constitute a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

6.

Acknowledgments. Each Seller separately acknowledges that:

(a)        The Seller has not relied upon any representations (whether oral or
written) with respect to the Company or the Shares other than as set forth in
this Agreement.

(b)        The Seller has had an opportunity to discuss the Company’s business,
management and financial affairs with directors, officers and management of the
Company. The Seller has also had the opportunity to ask questions of and receive
answers from, the Company and its management regarding the terms of this
transaction. The Seller believes that it has received all the information it
considers necessary or appropriate for deciding whether to sell the Shares.

(c)        The Seller represents that it (i) is a “qualified institutional
buyer” within the meaning of Rule 144A promulgated under the Securities Act of
1933, as amended (the “Securities Act”), or an institutional or individual
“accredited investor” as that term is defined in Regulation D promulgated under
the Securities Act (“Regulation D”) and has such knowledge, sophistication and
experience in financial and business matters as to be capable of evaluating
independently the merits, risks and suitability of entering into this Agreement
and the transactions contemplated hereby, (ii) is able to bear the risks
attendant to the transactions contemplated hereby, and (iii) is dealing with the
Company on a professional arm’s-length basis as defined in Regulation D.

(d)        The Seller acknowledges and agrees that it has had a full and
complete opportunity to consult legal, tax and business advisors and has in fact
consulted such advisors with

 

- 2 -

 


--------------------------------------------------------------------------------



 

respect to this agreement and any matters contemplated hereunder. The Seller
further acknowledges that it has not engaged or employed any broker or finder in
connection with the transactions referred to herein and that the sale of the
Shares has been privately negotiated by the Seller and the Company.

7.          Governing Law. This Agreement shall be construed in accordance with
the laws of Bermuda.

8.          Invalidity or Unenforceability. In case any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

9.          Benefits and Burdens. This Agreement is binding upon, and inures to
the benefit of, the parties hereto and their respective estates, executors,
administrators, legatees, heirs, and personal and legal representatives,
successors and permitted assigns.

10.        Change; Waiver. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by the parties hereto. No waiver
of any provision of this Agreement shall be valid unless in writing and signed
by the party waiving its rights. The failure of either party at any time to
insist upon, or any delay by either party at any time to insist upon, strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of the same condition, promise, agreement or
understanding at a future time.

11.        Entire Agreement. This Agreement sets forth all of the promises,
agreement, conditions, understandings and covenants between the parties hereto
with respect to the subject matter referred to herein, and there are no promises
other than as set forth herein. Any and all prior agreements with respect to
such subject matter are hereby revoked. This Agreement is, and is intended by
the parties to be, an integration of any and all prior agreements or
understandings, oral or written, with respect to such subject matter.

12.        Headings. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any of the provisions of this Agreement.

13.        Counterparts. This Agreement may be executed in any number of
counterparts, which may be by facsimile, all of which counterparts taken
together shall constitute one and the same instrument.

[Execution Page Follows]



 

- 3 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

COMPANY:

 

ENDURANCE SPECIALTY HOLDINGS LTD.

 

 

By: /s/ Kenneth J. LeStrange                  

 

Name:

Kenneth J. LeStrange

 

 

Title:

Chairman, President &

 

 

Chief Executive Officer

SELLERS:

 

CAPITAL Z FINANCIAL SERVICES FUND II, LP.

By: /s/ Robert A. Spass                              

 

Name: Robert A. Spass

 

 

Title:   Chief Executive Officer,

 

 

Capital Z Partners, Ltd.

 

 

Ultimate General Partner of
Capital Z Financial Services Fund II, L.P.

 

CAPITAL Z FINANCIAL SERVICES PRIVATE FUND II, LP.

By: /s/ Robert A. Spass                       

 

 

Name: Robert A. Spass

 

 

Title:   Chief Executive Officer,

 

Capital Z Partners, Ltd.
Ultimate General Partner of
Capital Z Financial Services Private Fund II, L.P.

 

 

/s/ Robert A. Spass

Robert A. Spass

 

- 4 -

 


--------------------------------------------------------------------------------



 

 

Schedule 1

Seller

 

Shares  

    

Purchase Price

  

Capital Z Financial Services Fund II, L.P.

 

1,653,806

 

$65,193,032.52

 

Capital Z Financial Services Private Fund II, L.P.

 

8,812

 

$347,369.04

 

Robert A. Spass

 

58,700

 

$2,313,954.00

 

 

 

 

 

 